DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “A non-volatile memory device comprising a plurality of flash memory chip” and “a bridge chip comprising: a plurality of virtual page buffers for storing volatile data, each virtual page buffer corresponding the page buffer for one of the plurality of flash memory chips and being configurable in size to accommodate the corresponding one of the page buffers; a first interface….; a second interface…; a command format…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claim 34 recites “memory cells for storing…a page buffer.” This limitation is ambiguous and renders the claim indefinite for it is unclear what the metes and bounds of that language entails specifically whether the term “storing” is really intended here.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interface configured for communication,” “interface configured to receive,” “interface configured to provide,” and “command converter configured to convert” in claim 34.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, the limitations which invoke 112(f) are not described in the original disclosure in order to convey to a POSITA the corresponding structure for the claimed “first interface configured for communication,” “first interface configured to receive,” “second interface configured to provide,” “second interface configured to receive,” and “command converter configured to convert.” Although the specification refers to a “a bridge device interface” and “a memory device interface,” it is unclear whether the disclosed “bridge device interface” can perform the functions of the claimed “first 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 37, 42-43, 55, 56, 58, and 63-67 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ju (US 2007/0242552), Tzeng; Tzungren Allan (US 8738840 B2); Grundy et al. (US 7,308,524). 



Claim 34 is taught by Ju as:
A non-volatile memory device comprising: a plurality of flash memory chip, each memory chip comprising addressable memory cells for storing write data and read data and a page buffer [FIGs. 1-2: a flash memory device having  memory planes 110 and 111 each include page buffer units; ¶0037: in response to the column selection signals, all or part of page buffers PB1 to PBU are selected; ¶0031: when data is to be written to the flash memory device, data is first written to the page buffer unit 113 and then output to the memory block, and when data is read from the memory device, data is read from the memory block to the page buffer unit 113 and then output to the data I/O circuit; ¶0034: the memory block includes cell blocks].
Ju does not explicitly disclose a bridge chip comprising: a plurality of virtual page buffers for storing volatile data, each virtual page buffer corresponding the page buffer for one of the plurality of flash memory chips and being configurable in size to accommodate the corresponding one of the page buffers.
Tzeng, however, discloses a bridge chip comprising: a plurality of virtual page buffers for storing volatile data, each virtual page buffer corresponding the page buffer for one of the plurality of flash memory chips and being configurable in size to accommodate the corresponding one of the page buffers [FIGs. 1, 4, 10, 1; Col.2: 50-67; Col. 16: 32-64: a system comprising pages stored on one or more flash memory devices, buffer components holding a plurality of pages while pages are being stored on flash memory device, the allocation component allocates (a determinable size) a page to the page buffer and allocates a buffer page and mapping the physical page buffer page].
It would have been obvious to one of ordinary skill in the art, to have a bridge chip comprising: a plurality of virtual page buffers for storing volatile data, each virtual page buffer corresponding the page buffer for one of the plurality of flash memory chips and being configurable in size to accommodate the 
Ju, teaches in Figure 2 shows that memory device 104 includes an interface for communicating with a memory controller through Data I/O Circuit 112.
 	Grundy further teaches a first interface configured for communication with a memory controller to provide the read data stored in the flash memory chips and to receive the write data from the memory controller and further configured to receive command including configuration codes corresponding to at least one of the memory chips [Figure 17, I/O circuitry 301, shown at column 21 lines 24-45 to provide a connection to signal lines 152,154, 156, and 158, shown in figure 5B to connect to memory controller 161].
A second interface configured to provide the write data to be stored in the plurality of memory chips and to receive the read data from the plurality of memory chips [Column 23 lines 61-66 shows that the I/O circuitry 301, I/O controller 303 and protocol engine 305 may be located on an IC that is distinct from the IC containing the storage array 307 (memory device). As the two groups of components are in communication with each other on separate dies, there is inherently an interface between them. See figure 19 which shows write data line 383 and read data line 385 between I/O controller 303 and storage array 307. Column 24 lines 3-9 shows that the I/O controller 303 includes data buffers 353 and 355].
 	At the time of the invention, it would have been obvious to one of ordinary skill in the art to structure the system of Ju and Tzeng as a memory device on a first semiconductor die and a second semiconductor die including the plurality of memory banks and at least one of the first interface and the second interface.
The motivation for doing so would have been that it allows the first semiconductor die and the second semiconductor die to be manufactured using different processes, Grundy column 23 line 66 through column 24 line 2.
	Grundy discloses a command format converter configured to convert a global command from the memory controller to a local command provided to the plurality of flash memory chips via the second interface the local command being representative of an operation specified by the global command. Column 16 lines 7-18 shows that memory device specific signals are not included in the command, but are managed within the memory devices. Figure 20 shows that protocol engine 
 	At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the serial connection of memory devices taught by Grundy with the combination of Ju and Tzeng.
The motivation for doing so would have been to allow storage arrays of different types to be used in the system, enabling diverse memory systems which may be constructed according to application needs, Grundy column 5 lines 5-37.
 	Therefore, it would have been obvious to combine Grundy with the combination of Ju and Tzeng to obtain the invention as claimed in claim 34.
 	



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   February 25, 2021                      By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246